Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communication filed on 2/1/2022. 
Claims 1-20 are pending.
Claims 7, 9, 10, 11, 17, 19 and 20 have been amended. 

Response to Arguments
Applicant's argument(s) filed on 2/1/2022 with respect to claim(s) 1-20 have been fully considered but they are not persuasive. 

In the communication field, applicant argues in substance that:
a.  	Regarding claim(s) 1 and 11, Applicant argues (Remark page(s) 9)
“Turning to the Office Action, Ims is relied upon for teaching a "criticality measure" in the form of a "threshold on the number of content requests per minute." (See pg. 8, discussing previous dependent claim 7) Setting aside the question of whether Ims teaches Applicant's previously-recited "criticality measure," the present claims have been amended to recite "selectively updating with the expiration value based at least in part on one or more of ... an updating frequency measure and a file size measure." 
Applicant respectfully submits that Ims, Yanacek and the other prior art of record, 
whether considered alone or in combination, fail to teach or fairly suggest either of the above- emphasized limitations of independent claim 11.”
In response to argument [a], Examiners respectfully disagrees.
Yanacek  et al teach the limitation at col.8, lines 60-68;Fig.1 and 7;  the modified response 721 may include a different TTL value than the received response 120. For example, the response service 141 might not dynamically determine TTL values. The dynamic TTL framework service 743 could adjust the TTL values in responses transmitted by the response service 141 in order to transparently provide the response service 141 with load resilience. Col.7, lines 41-53; col.5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The Dynamic TTL service determines the dynamic TTL based on the received 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ims et al .
With respect to independent claims:
Regarding claim(s) 1, Ims et al teach a system for automated, dynamic capacity planning using HTTP response header fields, said automated capacity planning system comprising: a memory device for storing data; and a processor communicatively coupled to said memory device, said processor programmed to: (Ims, [0160]-[0161])
receive a request for the content item from a requesting device; (Ims, [0083], Fig.3A, returning to the description of the content request scenario, content server 330 obtains the requested content and returns 335 that content to the proxy 315.)
automatically access the configuration file and generate a HTTP-formatted response header incorporating the expiration value; and (Ims, [0148], (1) Determine whether the content should be modified. If so, the content is modified by either the background thread (by submitting a “Task”, as discussed above) or on-the-fly by the Transmogrifier, as determined by the return code. A return code of HTTP_CONTINUE indicates that the Transmogrifier should process the response content; HTTP_NOACTION indicates no further processing. [0149] (2) Set a maximum-age cache-control header if modified content is being served (i.e. the processing is occurring during peak mode).)
However, Ims fails to teach automatically determine a server workload statistic relating to operation of a server, the server being configured to serve a content item in response to HTTP-formatted requests and the server workload statistic reflecting an increased workload greater than a  threshold;  automatically determine a lengthened expiration value based at least in part on the workload server statistic; automatically update a configuration file corresponding to the content item with the expiration value to increase the cached life of the content item, wherein the configuration file is selectively updated with the expiration value based at least in part on one or more of the following measures associated with the content item in a content item database: an updating frequency measure and a file size measure; automatically transmit the HTTP-formatted response header and the content item in response to the request.
Yanacek et al teach automatically determine a server workload statistic relating to operation of a server, the server being configured to serve a content item in response to HTTP-formatted requests and the server workload statistic reflecting an increased workload greater than a threshold; (Yanacek; col.6, lines 27-65; the algorithm of FIG. 4b uses an integer variable “TTL_sec” representing the working value of a dynamically calculated TTL value. The variable is initially set to 5 seconds 420. The algorithm then performs a series of comparisons based on the CPU load variable (e.g. CPU workload thresholds). If the CPU load is over 80%, the working TTL value is increased by 30 seconds 421. Otherwise, if the CPU load is over 60%, the working TTL value is increased by 20 seconds 422. Otherwise, if the CPU load is over 40%, the working TTL value is increased by 10 seconds 423. If the CPU load is less than or equal to 40%, the working TTL value is not adjusted in response to CPU load). 
automatically determine a lengthened expiration value based at least in part on the workload server statistic; (Yanacek; col.6, lines 27-65; the algorithm of FIG. 4b uses an integer variable “TTL_sec” representing the working value of a dynamically calculated TTL value (lengthened expiration value). The variable is initially set to 5 seconds 420. The algorithm then performs a series of comparisons based on the CPU load variable (e.g. CPU workload thresholds). If the CPU load is over 80%, the working TTL value is increased by 30 seconds 421. Otherwise, if the CPU load is over 60%, the working TTL value is increased by 20 seconds 422. Otherwise, if the CPU load is over 40%, the working TTL value is increased by 10 seconds 423. If the CPU load is less than or equal to 40%, the working TTL value is not adjusted in response to CPU load).
automatically update a configuration file corresponding to the content item with the expiration value to increase the cached life of the content item, wherein the configuration file is selectively updated with the expiration value based at least in part on one or more of the following measures associated with the content item in a content item database: an updating frequency measure and a file size measure; (Yanacek; col.8, lines 60-68; Fig.1 and 7;  the modified response 721 may include a different TTL value than the received response 120. For example, the response service 141 might not dynamically determine TTL values. The dynamic TTL framework service 743 could adjust the TTL values in responses transmitted by the response service 141 in order to transparently provide the response service 141 with load resilience. Col.7, lines 41-53; col.5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The Dynamic TTL service determines the dynamic TTL based on the received 
automatically transmit the HTTP-formatted response header and the content item in response to the request. (Yanacek; col.5, lines 55-65; FIG. 4a shows an embodiment of a method for regulating load using dynamic TTL values. The method begins when a request for content is received from a requester device 451. For example, a response service may receive a request from a request service. The method next calculates a TTL value for the requested content based at least in part on load data 452. For example, a dynamic TTL service may perform this calculation. Next, the requested content is returned along with the calculated TTL values 453. For example, a response service may return the content and TTL value.)
Therefore, it would have been obvious to a person of ordinary skill to use automatically determine a server workload statistic relating to operation of a server, the server being configured to serve a content item in response to HTTP-formatted requests and the server workload statistic reflecting an increased workload greater than a  threshold;  automatically determine a lengthened expiration value based at least in part on the workload server statistic; automatically update a configuration file corresponding to the content item with the expiration value to increase the cached life of the content item, wherein the configuration file is selectively updated with the expiration value based at least in part on one or more of the following measures associated with the content item in a content item database: an updating frequency measure and a file size measure; automatically transmit the HTTP-formatted response header and the content item in response to the request as taught by Yanacek et al. The motivation/suggestion would have been because there is a need to reduce the use of stale copies. Additionally, the cited references are in the field of communication, as is the current application, and thus, are in analogous arts.

Claim(s) 11 is/are substantially similar to claim 1, and is thus rejected under substantially the same rationale.

	
With respect to dependent claims:
Regarding claim(s) 2, Ims-Yanacek teach the system of claim 1, wherein the expiration value is measured in seconds and corresponds to a max-age cache-control general-header field of the configuration file. (Ims, [0134], a “MAX_AGE” parameter 1360 is preferably used to control the lifetime of modified content. This parameter preferably has an integer value, and specifies the time-to-live (in seconds) applied to all modified content served during peak mode.)
Regarding claim(s) 3, Ims-Yanacek teach the system of claim 1, wherein the expiration value comprises a date/time and corresponds to an Expires header field of the configuration file. (Yanacek, col.3, line 40-50; a TTL value may be stored, for example, as a time when the associated resource should be considered stale and not relied upon. For example, a TTL value may be stored as data corresponding to a particular date and time, such as in a format Year:Month:Day:Hour:Minute:Second:Millisecond. In another embodiment, the TTL value is stored in as a number corresponding to a point in time using an epoch millisecond format.)
Regarding claim(s) 4, Ims-Yanacek teach the system of claim 1, wherein determining a server workload statistic includes parsing a HTML document automatically populated with data exposed by a mod_status module.(Ims;. [0054[, according to preferred embodiments, content such as HyperText Markup Language (“HTML”) Web pages is modified dynamically to leverage the resources of a CDSP. The term “modified content” is used herein to refer to such content modifications. An example will now be described with reference to FIGS. 1A and 1B, which illustrate a sample (skeleton) HTML page before and after modification. In FIG. 1A, the Web page in HTML document 100 is depicted as having an embedded reference 110 to an image file. Upon receiving this HTML document 100, the user's browser will automatically issue a request for the image file, using the source address specified in the following Uniform Resource Locator (“URL”):)

Regarding claim(s) 5, Ims-Yanacek teach the system of claim 1, wherein the server workload statistic reflects operation of a cluster comprising a plurality of servers including the server. (IMS, [0081], Fig.3; a separate load balancing host might be placed in the network path between proxy 315 and content servers 330, 331, 332 as an alternative)

Regarding claim(s) 6, Ims-Yanacek teach the system of claim 1, wherein automatically determining an expiration value includes matching the server workload statistic to a tier of a plurality of pre-defined tiers, the expiration value corresponding to the matched tier. (Ims, [0060], embodiments of the present invention serve modified content only during periods of “peak” workload, where workload is measured by one or more user-selectable metrics. Examples of metrics that may be used for this purpose include the number of active connections, the total number of connections, and effective bandwidth. The disclosed techniques may also be used in a system that monitors workload using other types of metrics such as CPU usage. FIG. 2 shows a graph where the metric is active connections, and shows how the number of active connections may increase and then decrease over time. In preferred embodiments, three different operational modes are defined. These modes are referred to herein as nominal mode, intermediate mode, and peak mode.)

Regarding claim(s) 7, Ims-Yanacek teach the system of claim 1, wherein said processor is further programmed to determine that a difference between the lengthened expiration value and a current expiration value is greater than a pre-defined threshold as a precondition for automatically updating the configuration file with the lengthened expiration value. (Yanacek; col.6, lines 27-65; the algorithm of FIG. 4b uses an integer variable “TTL_sec” representing the working value of a dynamically calculated TTL value (lengthened expiration value). The variable is initially set to 5 seconds 420. The algorithm then performs a series of comparisons based on the CPU load variable (e.g. CPU workload thresholds). If the CPU load is over 80%, the working TTL value is increased by 30 seconds 421. Otherwise, if the CPU load is over 60%, the working TTL value is increased by 20 seconds 422. Otherwise, if the CPU load is over 40%, the working TTL value is increased by 10 seconds 423. If the CPU load is less than or equal to 40%, the working TTL value is not adjusted in response to CPU load).

Regarding claim(s) 8, Ims-Yanacek teach the system of claim 1, wherein automatically determining an expiration value includes executing an algorithm comprising a mathematical equation, the mathematical equation incorporating a variable replaced by the server workload statistic upon solving. (Yanacek; col.6, lines 27-65; the algorithm of FIG. 4b uses an integer variable “TTL_sec” representing the working value of a dynamically calculated TTL value (lengthened expiration value). The variable is initially set to 5 seconds 420. The algorithm then performs a series of comparisons based on the CPU load variable (e.g. CPU workload thresholds). If the CPU load is over 80%, the working TTL value is increased by 30 seconds 421. Otherwise, if the CPU load is over 60%, the working TTL value is increased by 20 seconds 422. Otherwise, if the CPU load is over 40%, the working TTL value is increased by 10 seconds 423. If the CPU load is less than or equal to 40%, the working TTL value is not adjusted in response to CPU load).

Regarding claim(s) 9, Ims-Yanacek teach the system of claim 8, wherein said processor is further programmed to determine that a difference between the lengthened expiration value and a current expiration value is greater than a pre-defined threshold as a precondition for automatically updating the configuration file with the lengthened expiration value. (Yanacek; col.6, lines 27-65; the algorithm of FIG. 4b uses an integer variable “TTL_sec” representing the working value of a dynamically calculated TTL value (lengthened expiration value). The variable is initially set to 5 seconds 420. The algorithm then performs a series of comparisons based on the CPU load variable (e.g. CPU workload thresholds). If the CPU load is over 80%, the working TTL value is increased by 30 seconds 421. Otherwise, if the CPU load is over 60%, the working TTL value is increased by 20 seconds 422. Otherwise, if the CPU load is over 40%, the working TTL value is increased by 10 seconds 423. If the CPU load is less than or equal to 40%, the working TTL value is not adjusted in response to CPU load).
Regarding claim(s) 10, Ims-Yanacek teach the system of claim 8, wherein the mathematical equation includes at least one other variable, the at least one other variable being replaced upon solving by a value for one or more of the updating frequency measure and the file size measure. (Yanacek; col.8, lines 60-68; Fig.1 and 7; the modified response 721 may include a different TTL value than the received response 120. For example, the response service 141 might not dynamically determine TTL values. The dynamic TTL framework service 743 could adjust the TTL values in responses transmitted by the response service 141 in order to transparently provide the response service 141 with load resilience. Col.7, lines 41-53; col.5, lines 55-64; Column 6, line 59-Column 7, line 6; i.e. The 
Claim(s) 12 is/are substantially similar to claim 2, and is thus rejected under substantially the same rationale.
Claim(s) 13 is/are substantially similar to claim 3, and is thus rejected under substantially the same rationale.
Claim(s) 14 is/are substantially similar to claim 4, and is thus rejected under substantially the same rationale.
Claim(s) 15 is/are substantially similar to claim 5, and is thus rejected under substantially the same rationale.
Claim(s) 16 is/are substantially similar to claim 6, and is thus rejected under substantially the same rationale.
Claim(s) 17 is/are substantially similar to claim 7, and is thus rejected under substantially the same rationale.
Claim(s) 18 is/are substantially similar to claim 8, and is thus rejected under substantially the same rationale.
Claim(s) 19 is/are substantially similar to claim 9, and is thus rejected under substantially the same rationale.
Claim(s) 20 is/are substantially similar to claim 10, and is thus rejected under substantially the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456